Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/29/2021 has been entered.
 
Election/Restrictions
Applicant’s election without traverse of Group I (Claims 1-12) and Species A (Figs. 1-4 and 9) in the reply filed on 3/23/2021 is acknowledged.
Claims 6 and 13-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group and species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 3/23/2021.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 5/06/2021 and 6/08/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim 1 is objected to because a plurality of elements or steps are present in the claim and should be separated by a line indentation to eliminate confusion as to which elements are included in a “wherein” clause. See 37 CFR 1.75(i).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claims 1-5 and 7-12 are rejected under 35 U.S.C. 103 as being unpatentable over Visteon Global Tech Inc. (EP 2365260A2 hereinafter “Visteon”) in view of Yamamoto (US 2012/0223519) and further in view of Yutaka (WO2015056764A1).
In regard to claims 1-4, Visteon discloses a block seal fitting assembly comprising: 
a first block (Fig. 5, 110) having a first opening (Fig. 5, end closer to 130) formed therethrough; 
a sealing element (Fig. 6, seal element defined at 12.1 and 14.1); and 
a tube (Fig. 5, 102) including a first segment (Fig. 5, segment of 102 that extends through 110) extending through the first opening of the first block (Fig. 5), and an end portion of the first segment forming a sealing engaging surface of the tube engaging the sealing element (Fig. 6, surface of 102 that contacts the seal at 106),
wherein the first block includes a radially extending surface extended radially inwardly towards the first opening (Fig. 5, shoulder of 110 that axially contacts 102 defines a radially and inwardly extending surface),
wherein the seal engaging surface includes an axially projecting engaging feature configured to engage the sealing element (See image below, the axially projecting engaging feature is defined between the groove at 106 and the angled surface towards the bore of 102), wherein the axially projecting engaging feature 

    PNG
    media_image1.png
    536
    837
    media_image1.png
    Greyscale

Visteon does not expressly disclose wherein the tube is bent to form a second segment and having arcuate bend portion that defines an angle greater than 0 and less than or equal to 90 degrees and intersecting central axes, wherein the first block includes a chamfer, and wherein a diameter of the pointed edge is smaller than a diameter of the first opening.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Visteon such that pipe 102 is thicker and the diameter of the pointed edge is smaller than the diameter of the outer surface of the pipe and the diameter of the first opening of the block 110 which is similar to an opposite pointed edge of an opposite tube shown in the image above at 118 where the opposite tube has a thicker pipe section and a diameter of a pointed edge of the opposite tube is smaller than the diameter of the opposite tube, since this would In re Dailey 357 F.2d 669, 672-73 (CCPA 1966) (See MPEP 2144.04(IV)(B)).
In the related field of pipe joints, Yamamoto teaches bending a pipe of a pipe joint to about 90 degrees (Fig. 1, bent pipe 12 and in [0057] discloses bending the pipe).
It would have been obvious to one having ordinary skill in the art to have modified the tube of Visteon to include a bent portion in order to have the advantage of reducing the number of parts to be joined and ease of managing numerous parts as taught by Yamamoto in [0057].
In the related field of pipe joints, Yutaka teaches a pipe joint having a chamfer contact between two flanges (Fig. 4, at 64 and 52).
It would have been obvious to one having ordinary skill in the art to have modified the sharp corners of the first block and the tube of Visteon to be inclined surfaces in order to have the advantage of reduced stress concentration as taught by Yutaka in page 2 paragraph 6 beginning with “Further, a contact surface…” of the English translation. Additionally, Yutaka discloses other variations of the contact surfaces shown in Fig. 2B and 5 that includes curved surfaces to reduce stress concentration. Further, the addition of a chamfer to the block of Visteon would increase the diameter of the first opening of the first block and have a diameter greater than the diameter of the pointed edge.
In regard to claim 5, Visteon and Yamamoto discloses block seal fitting assembly of Claim 1, and Visteon further discloses the first block includes an annular shoulder (Fig. 6, shoulder at 112) at an end of the first opening (Figs. 5 and 6), wherein the end portion of the first segment extends radially outwardly over the annular shoulder (Fig. 6, at the contact between 112 and the tube 102).  
In regard to claim 7, Visteon and Yamamoto discloses block seal fitting assembly of Claim 1, and Visteon further discloses the seal engaging surface of the first segment is disposed outside of the first opening of the first block (Fig. 6, surface at 106 of 102 is outside of 110).  
In regard to claim 8, Visteon and Yamamoto discloses block seal fitting assembly of Claim 1, and Visteon further discloses the seal engaging surface includes an axially projecting engaging feature (Fig. 6, end of 102 near 106 has an axially projection that contacts the seal at 16.1) configured to engage the sealing element (Fig. 6).  
In regard to claim 9, Visteon and Yamamoto discloses block seal fitting assembly of Claim 1, and Visteon further discloses a projecting portion of the first block is at least partially defined by the seal engaging surface of the tube (Fig. 6, projecting portion at 116 and is partially defined by the surface 106 similar to the applicant’s invention such that the sealing engaging surface is near the projecting portion).  
In regard to claim 10, Visteon and Yamamoto discloses block seal fitting assembly of Claim 9, and Visteon further discloses a second block having a recess (Fig. 6, block 118 and recess 124) configured to receive the projecting portion of the first block therein (Fig. 6, 124 receives 116).  
In regard to claim 11, Visteon and Yamamoto discloses block seal fitting assembly of Claim 10, and Visteon further discloses the second block includes a seal engaging surface configured to engage the sealing element (Fig. 6, surface at 128 and 131 of 118 that engages the seal), wherein the seal engaging surface of the second block faces towards the seal engaging surface of the tube (Fig. 6).  
In regard to claim 12, Visteon and Yamamoto discloses block seal fitting assembly of Claim 1, and Visteon further discloses the sealing element is annular in shape (Figs. 3 and 6, see Fig. 3 for a perspective view of the sealing element that shows it is annular in shape) and includes a metallic portion (Fig. 6, at 18.1 is the first seal portion and in [0008] discloses the first seal portion can be made of metal) and an elastomeric portion (Fig. 6, at 14.1 is the second seal portion and in [0008] discloses the second seal portion is made from an elastomer).

Response to Arguments
Applicant's arguments filed 11/29/2021 have been fully considered but they are not persuasive.
In response to applicant’s argument that Visteon does not disclose the chamfer as required by claim 1, however, the prior art Yutaka was relied on for the teaching of a chamfer. See the rejection above.
In response to applicant’s argument that Visteon does not disclose the diameter of the pointed edge is smaller than the first opening of the first block, however, it would have been obvious to a person having ordinary skill in the art to have modified the diameter of the first opening of the first block to be larger than the diameter of the In re Dailey 357 F.2d 669, 672-73 (CCPA 1966) (See MPEP 2144.04(IV)(B)). See the updated rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to William S. Choi whose telephone number is (571)272-8223. The examiner can normally be reached Mon - Fri 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571) 270-3664. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/W.S.C./Examiner, Art Unit 3679                                                                                                                                                                                                        
/Matthew Troutman/Supervisory Patent Examiner, Art Unit 3679